DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-11 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Amended Claim 1 and 10 recites: “1.    (Currently Amended) A system for processing a game, the system comprising user terminals that include a first user terminal and a second user terminal, a first server, and a second server, wherein
the first user terminal includes circuitry configured to:
during execution of the game, output, to a message application, a first message sending request for sending a message to the second user terminal while indicating a first user of the first user terminal as a sender, wherein a second user of the second user terminal belongs to the same group as the first user or is approved by the first user, and the message includes identification information that allows the second user terminal that has received the message to be forwarded to the game; and
during the execution of the game, send, to the first server, a second message sending request for sending the message without specifying a recipient, and
the first server includes circuitry configured to:
responsive to receiving the second message sending request, select a third user specified as the recipient of the message; and
send, to the second server, a third message sending request for sending the message to a third user terminal of the third user without notifying the third user terminal of information related to the first user while specifying the third user as the recipient and indicating^ to the third user, a game management account as the sender of the message.”

10. (Currently Amended) A method for processing a game by an information processor connected to one or more servers, the information processor including circuitry, wherein the information processor is a first information processor, the method comprising, by the circuitry, selectively performing:
during execution of the game, outputting, to a message application, a first message sending request for sending a message to a second information processor while indicating a first user of the first information processor as a sender, wherein a second user of the second information processor belongs to the same group as the first user or is approved by the first user, and the message includes identification information that allows the second information processor that has received the message to be forwarded to the game; and
during the execution of the game, sending, to a first server of the one or more servers, a second message sending request for sending the message without specifying a recipient, wherein
the second message sending request causes circuitry of the first server to 
 	select a third user specified as the recipient of the message, and
send, to a second server of the one or more servers, a third message sending request for sending the message to a third information processor of the third user without notifying the third information processor of information related to the first user while specifying the third user as the recipient and indicating, to the third user, a game management account as the sender of the message.”

Regarding the prior art: 
Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 02/01/2021, pages 1-3). 
KANEOKA generally discloses a management server receives an invitation request, the management server acquires a requester's reference identification information corresponding to a requester's user identification information, a receiver's reference identification information corresponding to a receiver's user identification information, and an identification information, by referring to a user information table.  The management server generates a record in which a status information is set to "pending", and records the record in an invitation table.  Assuming that the game to which a user A wants to invite another user B is a game b, the other user B who builds a friendship with the user A in a game c, the user A manages one terminal device, and the other user B manages another terminal device.  In this case, the management server sends an invitation mail indicating that there is an invitation from the user A in the game b to the other terminal device.  Kaneyoshi generally discloses a storage unit stores identification information of each player of a game and a registration code specified for the player in association with each other.  A controller acquires a verification code from a terminal apparatus of an invitee who is invited to the game by a player of the game who serves as an inviter, searches the storage unit for a registration code that matches the verification code, and grants a privilege related to the game to an inviter indicated by the identification information stored in the storage section in association with the registration code searched for.



However, KANEOKA and/or Kaneyoshi in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-11 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715